Peabody, J.
This case is before us on report by agreement of the parties.
An indictment was found by the grand jury in the County of Lincoln at the April term, A. D. 1902, against .the respondent for the violation of chap. 240 of the Public Laws of 1901 by packing sardines during close time.
*548The defense of the respondent is that he was packing, not sardines, but brook trout, as these products are commercially distinguished.
The fish known as sardines are found in the Mediterranean' Sea, and on the coast of Italy, Spain and France, but not in American waters. In Maine herring is the fish usually packed for sardines.
The provision of the statute alleged to have been violated has reference to herring when used for canning purposes, and the regulation intended prohibits packing or cannnig sardines of any description between the first day of December and the 10th day of the following May.
The fish were canned by the respondent between these dates, but as shown by the evidence they were not less than eight inches in length.
Another provision contained in the same clause of the statute fixes the penalty for catching, packing, preserving, or selling, or offering for sale within the same dates, any herring for canning purposes less than eight inches in length measured from one extreme to the other.
There would be a logical inconsistency in holding that a person is liable to a penalty for canning fish which he may lawfully catch for canning purposes, and there is a seeming ambiguity which requires a construction of this statute. The rule should be observed, that in construing a penal statute an interpretation should be given which is most favorable to the innocence of the citizen, and most agreeable to reason and justice. But another and paramount rule of construction requires that the policy and intent of the legislature should be ascertained. Endlich on Int. of Stats., §§ 245, 330, 337.
The evidence discloses the fact that there are several kinds of sardines known in the packing business, differing as to the size of the fish and the process and treatment in canning. At certain periods of the year the herring used must not be less than eight inches in length, and at other seasons they may be of any length. They can be packed as standard sardines, or more expensively packed as a higher grade of sardines, or as imitation trout, or imitation mackerel. The treatment and process are elected by the packer, and distinguish the grades of the sardine product, But the policy of the law seeks to *549regulate the canning business, for the purpose of protecting the fishing industry, by preventing the decimation of herring on the coast of Maine.
The words in which the ambiguity of the statute originates are “for canning purposes,” and “of any description,” in the clause referred to, not from any obscurity in the terms themselves, but in their relations to each other.
Assuming the intent of the legislature to be to prevent the extinction of the fish used in packing sardines, the words “for canning purposes,” simply modify the limitation of the taking of herring under eight inches in length, which are principally used for sardines, and evidently do not imply a license to take herring of larger size for canning purposes in close time. It appears from the evidence that in packing these fish, and discarding the smaller, there is a waste, and there must necessarily be a diminished reproduction of the fish. The words, “of any description,” are of wide application, and clearly prohibit all sardine canning within the time limits fixed by the statute.
A statutory definition of sardines within the meaning of the act relating to the packing of sardines might simplify this question, but we think the obvious intention of the legislature may be inferred from the context and the subject matter. The fish, process and treatment, used by the respondent in canning the goods which he calls and labels brook trout, fulfill all the conditions of canning sardines. To hold otherwise would defeat the purposes of the law.

Judgment for the State.